Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-20-00316-CV

                                    IN RE Abelardo G. GONZALEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 28, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On June 13, 2020, relator filed a petition for writ of mandamus and we later requested a

response from the trial court. On September 29, 2020, the trial court filed, in this court, a copy of

a signed Order Granting Non-Suit dated September 29, 2020. The order states “there are no

pending matters before the court on this case” and the case is dismissed. Because it appeared

relator’s petition for writ of mandamus is now moot, relator was ordered to show cause no later

than October 16, 2020, why this original proceeding should not be dismissed as moot. Relator did

not respond; therefore, this appeal is dismissed as moot.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2017FLI001815C3, styled In the Interest of M.A.G. and Z.A.G., Children,
pending in the County Court at Law 2, Webb County, Texas, the Honorable Missy Medary, sitting by assignment.